DETAILED ACTION
Claim Objections
Claims 1, 35 & 37 are objected to because of the following minor informalities:
Claim 1, as amended, recites “the magnetic tape” in line 5, which lacks antecedent basis because there is no previous mention of a magnetic tape. The Examiner suggests amending this to --a magnetic tape--. Furthermore, line 6 recites “a magnetic tape”, which should be --the magnetic tape--.
Claims 35 & 37 have similar issues as claim 1.
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17-19, 27 & 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bellorado et al. (US 10,496,559) in view of Richardson (US 5,699,487).
Bellorado et al. discloses: in regard to claim 1, a signal processing device (Figure 3) comprising: a receiver (322, 324, 326, 328, 330) that receives a plurality of playback signal sequence obtained by digitizing a plurality of reading results by a plurality of A/D converters (304, 308, 312), the plurality of reading results being obtained by reading a specific pattern recorded as the data in a specific region of a magnetic storage medium by reading with a plurality of reading elements installed in a reading head (column 3, lines 5-20 & 51-67; column 7, lines 3-18) from the magnetic storage medium on which the data is recorded.
However, Bellorado et al. does not disclose: in regard to claim 1, that the storage medium is a magnetic tape; and a plurality of equalizers that perform waveform equalization of the plurality of playback signal sequence received by the receiver, wherein the plurality of equalizers perform the waveform equalization by using a plurality of non-linear filters that have been learned to reduce distortion that occurs non-linearly in the plurality of playback signal sequence according to a condition under an environment in which the data is read from the magnetic tape, and the plurality of non-linear filters are optimized to a suitable characteristic for the plurality of reading elements, based on the plurality of reading results; in regard to claim 9, wherein the non-linear filter is a filter having a neural network on which the learning has been performed; in regard to claim 17, a magnetic tape cartridge comprising: a magnetic tape, wherein the magnetic tape is recorded with a parameter related to the plurality of non-linear filters employed by the signal processing device of claim 1; and in regard to claim 18, a magnetic tape cartridge comprising: a non-contact storage medium, wherein the non-contact storage medium is stored with a parameter related to the plurality of non-linear filters employed by the signal processing device of claim 1.
Richardson discloses: in regard to claim 1, an equalizer (Figure 2) that performs waveform equalization of a playback signal, wherein the equalizer performs the waveform equalization by using a non-linear filter that has been learned to reduce distortion that occurs non-linearly in the playback signal according to a condition under an environment in which the data is read from the magnetic tape, and the non-linear filter is optimized to a suitable characteristic for the reading element, based on the reading result (column 2, lines 23-29: “A neural network is employed in the magnetic read channel of the present invention to reconstruct (or "classify") a recorded magnetic signal and to extract the synchronization signal from the data itself. The use of neural networks in a magnetic read channel has the advantage of adaptability because neural networks can have the capability of training new or altered input.”; column 2, lines 32-37: “In view of the foregoing problems and technological advances encountered in the art, it is a principal object of this invention to provide a read channel for magnetic recording technology using an artificial neural network to perform the equivalent of filtering, equalization, reconstruction, and detection of a magnetic signal.”; column 5, lines 31-63: “The artificial neural network is ideal for solving the problem of extracting the hidden synchronization signal from the data signal because it can be trained using the nonlinear characteristics hidden in the data signal itself.”); in regard to claim 9, wherein the non-linear filter is a filter having a neural network on which the learning has been performed (see Figure 2, element 250); in regard to claim 17, a magnetic tape cartridge comprising: a magnetic tape, wherein the magnetic tape is recorded with a parameter related to the plurality of non-linear filters employed by the signal processing device (see abstract); and in regard to claim 18, a magnetic tape cartridge comprising: a non-contact storage medium, wherein the non-contact storage medium is stored with a parameter related to the plurality of non-linear filters employed by the signal processing device (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have implemented the equalizer that uses a non-linear filter taught by Richardson with the signal processing device of Bellorado et al., the motivation being to provide robust data recovery for a read channel and having less error (see column 2, lines 43-48). Note that since Bellorado et al. teaches plural reading elements and A/D converters, the combined teachings of Bellorado et al. and Richardson would inherently result with a device having a plurality of equalizers/non-linear filters, as required by claim 1.
Claims 19, 27 & 35-38 have similar limitations as claims 1 & 9 and are rejected on the same grounds.
Allowable Subject Matter
Claims 3-8, 10-16, 21-26 & 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on April 6, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Bellorado reference fails to disclose the feature of “the plurality of reading results being obtained by reading a specific pattern recorded as the data in a specific region of the magnetic tape; the plurality of non-linear filters are optimized to a suitable characteristic for the plurality of reading elements, based on the plurality of reading results”. The Examiner disagrees.
Column 3, lines 5-20 of Bellorado et al. recites “The DSD 104 may retrieve data from the memory 106 as one or more analog signals, e.g. using one or more receivers, such as reader elements or heads, to detect magnetic signals from tracks of a disc”… “the DSD 104 may be a multi-sensor magnetic recording (MSMR) system, which may use multiple reader elements over a single storage media surface to sense the magnetic field from the same track of the media simultaneously during a read operation”… “The R/W channel 108 may perform processing on the analog signal(s) to detect a digital bit sequence representing stored data”, which reasonably suggest the claimed feature of obtaining reading results from a specific pattern recorded as data in data in a specific region of the recording medium.
Regarding the limitations directed to the non-linear filters, it should be noted that the secondary reference, Richardson, was relied upon for teaching these limitations which are not taught by Bellorado. Column 2, lines 23-39 of Richardson teaches “A neural network is employed in the magnetic read channel of the present invention to reconstruct (or "classify") a recorded magnetic signal and to extract the synchronization signal from the data itself. The use of neural networks in a magnetic read channel has the advantage of adaptability because neural networks can have the capability of training new or altered input.”. Column 2, lines 32-37 recite “In view of the foregoing problems and technological advances encountered in the art, it is a principal object of this invention to provide a read channel for magnetic recording technology using an artificial neural network to perform the equivalent of filtering, equalization, reconstruction, and detection of a magnetic signal.”. Column 5, lines 31-63 recite “The artificial neural network is ideal for solving the problem of extracting the hidden synchronization signal from the data signal because it can be trained using the nonlinear characteristics hidden in the data signal itself.”, i.e., the non-linear filter taught by Richardson is optimized to a suitable characteristic for reading elements based on the reading results.
For these reasons, the rejections under 103(a) are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688